Exhibit 10.22.5.2

 

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

BETWEEN

PRIMEENERGY CORPORATION

PRIMEENERGY MANAGEMENT CORPORATION

PRIME OPERATING COMPANY

EASTERN OIL WELL SERVICE COMPANY

SOUTHWEST OILFIELD CONSTRUCTION COMPANY

EOWS MIDLAND COMPANY

AND

GUARANTY BANK, FSB

AS AGENT AND LETTER OF CREDIT ISSUER

AND

BNP PARIBAS,

AS CO-DOCUMENTATION AGENT

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-DOCUMENTATION AGENT

AND

THE LENDERS SIGNATORY HERETO

JULY 17, 2007

 

 

REVOLVING LINE OF CREDIT OF UP TO $150,000,000

REVOLVING LINE OF CREDIT OF UP TO $10,000,000

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

ARTICLE I

   DEFINITIONS    1

1.01

   Terms Defined Above    1

1.02

   Terms Defined in Agreement    1

1.03

   References    1

1.04

   Articles and Sections    2

1.05

   Number and Gender    2

ARTICLE II

   AMENDMENTS    2

2.01

   Amendment of Section 5.2    2

2.02

   Amendment of Section 5.3    2

2.03

   Amendment of Section 6.1(c)    3

ARTICLE III

   CONDITIONS    3

3.01

   Receipt of Documents    3

3.02

   Accuracy of Representations and Warranties    3

3.03

   Matters Satisfactory to Lenders    3

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    3

ARTICLE V

   RATIFICATION    4

ARTICLE VI

   MISCELLANEOUS    4

6.01

   Scope of Amendment    4

6.02

   Agreement as Amended    4

6.03

   Parties in Interest    4

6.04

   Rights of Third Parties    4

6.05

   ENTIRE AGREEMENT    4

6.06

   GOVERNING LAW    4

6.07

   JURISDICTION AND VENUE    5

 

-i-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is made and entered into effective as of July 17, 2007, by and
between PRIMEENERGY CORPORATION, a Delaware corporation (“PEC”), PRIMEENERGY
MANAGEMENT CORPORATION, a New York corporation, PRIME OPERATING COMPANY, a Texas
corporation, EASTERN OIL WELL SERVICE COMPANY, a West Virginia corporation,
SOUTHWEST OILFIELD CONSTRUCTION COMPANY, an Oklahoma corporation, and EOWS
MIDLAND COMPANY, a Texas corporation (collectively, the “Borrower”), with each
other lender that is a signatory hereto or becomes a signatory hereto as
provided in Section 9.1, (individually, together with its successors and
assigns, a “Lender” and collectively together, with their respective successors
and assigns, the “Lenders”) and GUARANTY BANK, FSB, a federal savings bank, as
agent for the Lenders (in such capacity, together with its successors in such
capacity pursuant to the terms hereof, the “Agent”) and Letter of Credit Issuer
and BNP PARIBAS as Co-Documentation Agent and JPMORGAN CHASE BANK, N.A. as
Co-Documentation Agent.

WITNESSETH

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated December 28, 2006 (the “Agreement”), to which
reference is here made for all purposes;

WHEREAS, the parties subject to and bound by the Agreement are desirous of
amending the Agreement in the particulars hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth in this First Amendment, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.01 Terms Defined Above. As used herein, each of the terms “Agent,”
“Agreement,” “Borrower,” “First Amendment,” “Lender” and “Lenders” and shall
have the meaning assigned to such term hereinabove.

1.02 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

1.03 References. References in this First Amendment to Article or Section
numbers shall be to Articles and Sections of this First Amendment, unless
expressly stated herein to the contrary. References in this First Amendment to
“hereby,” “herein,” hereinafter,” hereinabove,” “hereinbelow,” “hereof,” and
“hereunder” shall be to this First Amendment in its entirety and not only to the
particular Article or Section in which such reference appears.

 

1



--------------------------------------------------------------------------------

1.04 Articles and Sections. This First Amendment, for convenience only, has been
divided into Articles and Sections and it is understood that the rights, powers,
privileges, duties, and other legal relations of the parties hereto shall be
determined from this First Amendment as an entirety and without regard to such
division into Articles and Sections and without regard to headings prefixed to
such Articles and Sections.

1.05 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural and likewise the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate, and specific enumeration shall not exclude the general, but
shall be construed as cumulative. Definitions of terms defined in the singular
and plural shall be equally applicable to the plural or singular, as the case
may be.

ARTICLE II

AMENDMENTS

The Borrower and the Lender hereby amend the Agreement in the following
particulars:

2.01 Amendment of Section 5.2. Section 5.2 of the Agreement is hereby amended as
follows:

“5.2 Quarterly Financial Statements; Compliance Certificates. Deliver to the
Agent, (a) on or before the 45th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower, a copy of the unaudited
consolidated Financial Statements of PEC and its Subsidiaries and Affiliates as
at the close of such quarterly period and from the beginning of such fiscal year
to the end of such period, such Financial Statements to be certified by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP consistently applied and as a fair presentation of the condition of the
Borrower, subject to changes resulting from normal year-end audit adjustments,
and (b) on or before the 60th day after the close of each fiscal quarter, with
the exception of the last fiscal quarter, an unaudited consolidated Financial
Statement of PEC and its Subsidiaries and Affiliates, excluding Prime Offshore
L.L.C, and a Compliance Certificate which excludes Prime Offshore L.L.C.”

2.02 Amendment of Section 5.3. Section 5.3 of the Agreement is hereby amended as
follows:

“5.3 Annual Financial Statements. Deliver to the Agent, on or before the 90th
day after the close of each fiscal year of the Borrower, a copy of the annual
audited consolidated Financial Statements of PEC and its Subsidiaries and
Affiliates and on or before the 105th day after the close of each fiscal year,
an unaudited consolidated Financial Statement of PEC and its Subsidiaries and
Affiliates, excluding Prime Offshore L.L.C. and a Compliance Certificate which
excludes Prime Offshore L.L.C.

 

2



--------------------------------------------------------------------------------

2.03 Amendment of Section 6.1(c). Section 6.1(c) of the Agreement is hereby
amended as follows:

“6.1 Indebtedness. Create … (c) Commodity Hedge Agreements, in a form and
substance and with a Person acceptable to the Agent, provided that (i) each
commitment issued under such agreement must also be approved by the Agent,
(ii) such agreements may not be entered into with respect to Mortgaged
Properties constituting more than 80% of monthly production of proven producing
reserves as forecast in the Agent’s most recent engineering evaluation;
provided, however, the Borrower may enter into such agreements for: (i) October,
November and December 2007; as long as the monthly production subject to such
agreements does not exceed 34,111 barrels, 33,319 and 32,621 barrels,
respectively, and (ii) 2008, 2009 and 2010; as long as the annual production
subject to such agreements does not exceed 346,917 barrels, 288,893 barrels and
241,308 barrels, respectively, and that the monthly production subject to such
agreements does not exceed that as forecast in the Agent’s engineering
evaluation as of October 1, 2007.”

ARTICLE III

CONDITIONS

The obligation of the Lenders to amend the Agreement as provided herein is
subject to the fulfillment of the following conditions precedent:

3.01 Receipt of Documents. The Agent shall have received, reviewed, and approved
the following documents and other items, appropriately executed when necessary
and in form and substance satisfactory to the Agent:

 

  (a) multiple counterparts of this First Amendment as requested by the Agent;
and

 

  (b) such other agreements, documents, items, instruments, opinions,
certificates, waivers, consents, and evidence as the Agent may reasonably
request.

3.02 Accuracy of Representations and Warranties. The representations and
warranties contained in Article IV of the Agreement and this First Amendment
shall be true and correct.

3.03 Matters Satisfactory to Lenders. All matters incident to the consummation
of the transactions contemplated hereby shall be satisfactory to the Agent and
the Lenders.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower hereby expressly re-makes, in favor of the Agent and the Lenders,
all of the representations and warranties set forth in Article IV of the
Agreement, and represents and warrants that all such representations and
warranties remain true and unbreached.

 

3



--------------------------------------------------------------------------------

ARTICLE V

RATIFICATION

Each of the parties hereto does hereby adopt, ratify, and confirm the Agreement
and the other Loan Documents, in all things in accordance with the terms and
provisions thereof, as amended by this First Amendment.

ARTICLE VI

MISCELLANEOUS

6.01 Scope of Amendment. The scope of this First Amendment is expressly limited
to the matters addressed herein and this First Amendment shall not operate as a
waiver of any past, present, or future breach, Default, or Event of Default
under the Agreement. except to the extent, if any, that any such breach,
Default, or Event of Default is remedied by the effect of this First Amendment.

6.02 Agreement as Amended. All references to the Agreement in any document
heretofore or hereafter executed in connection with the transactions
contemplated in the Agreement shall be deemed to refer to the Agreement as
amended by this First Amendment.

6.03 Parties in Interest. All provisions of this First Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Agent and the
Lenders and their respective successors and assigns.

6.04 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent and the Lenders and the Borrower, and
no other Person shall have standing to require satisfaction of such provisions
in accordance with their terms and any or all of such provisions may be freely
waived in whole or in part by the Lenders at any time if in their sole
discretion they deem it advisable to do so.

6.05 ENTIRE AGREEMENT. THIS FIRST AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SUPERSEDES ANY
PRIOR AGREEMENT, WHETHER WRITTEN OR ORAL, BETWEEN SUCH PARTIES REGARDING THE
SUBJECT HEREOF. FURTHERMORE IN THIS REGARD, THIS FIRST AMENDMENT, THE AGREEMENT,
THE NOTE, THE SECURITY INSTRUMENTS, AND THE OTHER WRITTEN DOCUMENTS REFERRED TO
IN THE AGREEMENT OR EXECUTED IN CONNECTION WITH OR AS SECURITY FOR THE NOTE
REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

6.06 GOVERNING LAW. THIS FIRST AMENDMENT, THE AGREEMENT AND THE NOTE SHALL BE
DEEMED TO BE CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS. THE PARTIES ACKNOWLEDGE AND AGREE

 

4



--------------------------------------------------------------------------------

THAT THIS AGREEMENT AND THE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY BEAR A
NORMAL, REASONABLE, AND SUBSTANTIAL RELATIONSHIP TO THE STATE OF TEXAS.

6.07 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING
DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS
FIRST AMENDMENT, THE AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED IN
COURTS HAVING SITUS IN HARRIS COUNTY, TEXAS. EACH OF THE BORROWER AND THE LENDER
HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED
IN HARRIS COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR
CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
BORROWER OR THE LENDERS IN ACCORDANCE WITH THIS SECTION.

(Remainder of Page Intentionally Left Blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement is executed
effective the date first hereinabove written.

 

BORROWER PRIMEENERGY CORPORATION PRIMEENERGY MANAGEMENT CORPORATION, PRIME
OPERATING COMPANY, EASTERN OIL WELL SERVICE COMPANY, SOUTHWEST OILFIELD
CONSTRUCTION COMPANY EOWS MIDLAND COMPANY By:  

 

  Beverly A. Cummings   Executive Vice President, Treasurer, and   Chief
Financial Officer

 

6



--------------------------------------------------------------------------------

AGENT AND LENDER GUARANTY BANK, FSB By:  

 

  Kelly L. Elmore, III   Senior Vice President

 

7



--------------------------------------------------------------------------------

LENDER: BNP PARIBAS By:  

 

  Douglas R. Liftman   Managing Director By:  

 

Name:  

 

Title:  

 

 

8



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A. By:  

 

  Jo Linda Papadakis   Vice President

 

9